 



Exhibit 10.8
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made as of the September 12, 2005
BETWEEN:
COREL INC.
(the “Corporation”)
- and -
Patrick Morley
(the “Executive”)
RECITAL:
     The Corporation and the Executive wish to enter into this Agreement to set
out the rights and obligations of each of them respecting the Executive’s
employment with the Corporation.
     NOW THEREFORE in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Corporation and
the Executive agree as follows:

1   Definitions

In this Agreement,

1.1   “Agreement” means this agreement as it may be amended from time to time;  
1.2   “Affiliate” has the meaning attributed to such term in the Business
Corporations Act (Ontario) as the same may be amended from time to time and any
successor legislation thereto, and includes an Associate;   1.3   “Associate”
has the meaning attributed to such term in the Business Corporations Act
(Ontario) as the same may be amended from time to time and any successor
legislation thereto;   1.4   “Benefits” has the meaning set out in section 6;  
1.5   “Board” means the Board of Directors of Corel Corporation

 



--------------------------------------------------------------------------------



 



1.6   “Business” means the development, marketing or sale of computer software
for office productivity, graphics, or digital imaging, or any other software
which the Corporation may be involved in developing, marketing, or selling
during the term of this Agreement;   1.7   “Change of Control”

  a)   means any transaction or series of transactions, whether by way of
consolidation, amalgamation, merger, reorganization or plan of amalgamation
involving Corel Corporation, with or into any other person (other than Vector);
    b)   any transfer, conveyance, sale, lease, exchange or otherwise of all or
substantially all of the assets of Corel Corporation, to any other person (other
than Vector); and     c)   the lawful acquisition by any person, or by a group
of persons acting jointly or in concert, of that number of voting shares of
Corel Corporation, which is 35% or more of the total voting shares issued and
outstanding immediately after such acquisition, unless Vector continues to hold
a number of voting shares which represents a greater percentage than the
first-mentioned person or group of persons.

Provided that shares of Corel Corporation acquired through an initial or follow
on public offering shall be deemed to not result in a Change of Control.

1.8   “Commencement Date” means September 29, 2005;   1.9   “Confidential
Information” means all information, intellectual property (including trade
secrets) and facts relating to and used or proposed to be used in the Business
of the Corporation and its Affiliates, acquired by the Executive during any
period in which the Executive was affiliated with the Corporation in the
capacity of an employee, director or shareholder which is confidential based
upon its nature or the circumstances surrounding its disclosure, and includes,
without limiting the generality of the foregoing, information:

  a)   relating to the Corporation’s or an Affiliate’s products and services or
to the Corporation’s or a Affiliate’s research and development projects or
plans;     b)   relating to the Corporation’s or an Affiliate’s trade secrets,
technology, patentable and unpatentable inventions, discoveries, processes, test
procedures and results, records, specifications, data, formulations, know-how,
samples, specimens, manufacturing processes and regulatory information;

 



--------------------------------------------------------------------------------



 



  c)   relating to the Corporation’s or an Affiliate’s business policies,
strategies, operations, finances, plans or opportunities, including the identity
of, or particulars about, the Corporation’s or an Affiliate’s clients or
suppliers;

1.10   “Date of Termination” has the meaning set out in section 7.1 of this
Agreement;   1.11   “Disability” means the mental or physical state of the
Executive such that:

  a)   subject to applicable human rights legislation, due to illness, disease,
mental or physical disability or similar cause, the Executive cannot
substantially perform his duties as an employee, officer or director of the
Corporation or any of its Subsidiaries, as applicable;     b)   a court of
competent jurisdiction has declared the Executive to be mentally incompetent or
incompetent to manage his affairs;     c)   the Executive is eligible for, has
applied for, and has been accepted for long-term disability benefits under the
Corporation’s long-term disability plan; or     d)   an attorney pursuant to a
continuing power of attorney for personal care or similar instrument is
appointed to manage the affairs of the individual due to the Executive’s mental
incompetence;

1.12   “Just Cause” means:

  a)   theft, fraud, dishonesty or willful misconduct by the Executive in
connection with the executive’s duties or involving the property, business or
affairs of the Corporation, or the carrying out of the Executive’s duties;    
b)   the breach by the Executive in any material respect of the Executive’s
employment agreement; or.     c)   any other conduct that would be determined by
the courts of Ontario to constitute just cause.

1.13   “Good Reason” means any of the following, unless consented to by the
Executive:

  a)   any material reduction in the Executive’s annual base salary, benefits or
perquisites;     b)   any material reduction in the Executive’s ability to earn
incentive compensation which shall exclude a reduction caused by the failure of
the Corporation or the Executive to meet incentive compensation targets or
goals; or     c)   any material reduction or material adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties of the executive; or

 



--------------------------------------------------------------------------------



 



  d)   any breach by the Corporation of any of it’s obligations under this
agreement.

1.14   “Salary” has the meaning set out in section 3(a).   1.15   “Vector” means
any entity or fund Affiliated with, or managed directly or indirectly by, Vector
Capital Corporation or its Affiliates, or any other entity controlled, directly
or indirectly, by such entities or funds.

2   Employment of the Executive

2.1   The Corporation shall employ the Executive in the position of Executive
Vice President, Sales and Marketing, Americas, of the Corporation for the Term
of this Agreement subject to termination pursuant to section 7;   2.2   While
employed by the Corporation:

  i.   The Executive shall report to the Chief Executive Officer of Corel
Corporation and shall perform such duties, have such responsibilities and
exercise such powers and authorities as are assigned to him by the Chief
Executive Officer from time to time; and     ii.   The Executive shall devote
substantially all of his business time, attention and ability to the Business;  
  iii.   The Executive shall work on a remote basis from Boston, Massachusetts
however Executive acknowledges that he will be required to spend at least 50% of
his business time traveling to attend to running the business.

3   Remuneration

     Commencing and effective as of the Commencement Date, the remuneration of
the Executive for services hereunder shall be as follows:

  3.1   The Executive shall receive an annual gross salary (before deduction for
income taxes and other required deductions) of USD $300,000, which shall be
reviewed periodically and which may be increased (but not decreased without the
prior written consent of the Executive) at the discretion of the Board (the
“Salary”), payable in accordance with the policy of the Corporation for payments
of salary to senior management.     3.2   The Executive shall also be eligible
for an incentive bonus component of USD $300,000, (subject to statutory
withholdings and deductions). The incentive bonus shall be paid based upon the
successful realization of targets set on a periodic basis by the Corporation
after consultation with

 



--------------------------------------------------------------------------------



 



      the executive. All payments will be made by bank credit transfer. Payment
of the incentive bonus for fiscal year 2005 will be paid, on a pro rata basis
commensurate with an assumed 100% achievement level.     3.3   The Executive
shall be eligible to participate in the stock option plan. The Executive hereby
acknowledges that the granting of options is made only to full time employees;
solely at Employer’s discretion and that any such options shall be subject to
the terms and conditions of any grant and of Employer’s stock option plan in
effect, from time to time. Without limiting the foregoing, nothing in this
Agreement shall in any way alter the terms and conditions of any grant or of the
plan. The Corporation agrees to grant 1,000,000 options to the Executive
commensurate with Executive’s first day of employment with the Corporation as
described in the attached Notice of Grant.     3.4   The Executive shall be
entitled to participate in benefits as are enjoyed from time to time generally
by employees in accordance with the established practices and policies of the
Corporation as the Corporation may in its absolute discretion create from time
to time. In this regard, the Executive acknowledges having received a
description of the benefits in force as of the date hereof.

4   Expenses

     The Corporation shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive while employed by the
Corporation in the performance of his duties under this Agreement (including
attendance at industry, financing and other conferences relevant to the
Executive’s performance of his duties hereunder), in accordance with the
Corporation’s policy for reimbursement of expenses, upon presentation of
receipts or such other supporting documentation as the Corporation may
reasonably require.

5   Vacation

     The Executive shall be entitled while employed by the Corporation to
4 weeks vacation with pay per year, in accordance with its normal practices.
Vacation shall be taken by the Executive at such time as may be reasonably
acceptable to the Corporation having regard to its operations.

6   Benefits

     While the Executive is employed by the Corporation, the Corporation shall
provide to the Executive the benefits made generally available to its employees
(the “Benefits”). The Benefits shall be provided in accordance with and subject
to the terms and conditions of the applicable fund, plan or arrangement relating
thereto in effect from time to time.

 



--------------------------------------------------------------------------------



 



7   Termination

  7.1   The employment of the Executive shall terminate or be terminable:

  a)   by retirement or resignation on not less than 1 months written notice, of
the Executive;     b)   by the Corporation at any time on written notice to the
Executive for Just Cause;     c)   by the Corporation or the Executive at any
time on written notice because of the occurrence of Disability;     d)  
automatically upon the death of the Executive;     e)   by the Corporation at
any time on written notice without Just Cause;     f)   by the Executive on
written notice for Good Reason; or     g)   by the Executive within 3 months
following a Change of Control, and by the Executive providing the Corporation
with 3 months written notice.

8   Payments on Termination of Employment

  8.1   If the employment of the Executive is terminated for retirement or
resignation, pursuant to section 7.1 (a), the Executive will receive payment for
Salary, incentive bonus, and accrued but unused vacation owing on the Date of
Termination.     8.2   If the employment of the Executive is terminated for Just
Cause, pursuant to section 7.1 (b), the Executive will receive payment for
Salary and accrued, but unused vacation owing on the Date of Termination.    
8.3   If the employment of the Executive is terminated at any time by the
Corporation for Disability pursuant to section 7.1 (c), by the death of the
Executive pursuant to section 7.1(d), by the Executive without Just Cause
pursuant to section 7.1(e), by the Executive for Good Reason pursuant to section
7. l(f), or by the Executive on notice following a Change of Control pursuant to
7.1 (g), the following provisions shall apply conditional on the Executive (or
the Executive’s legal representative in the case of termination by reason of
death) providing a full and final release to the Corporation in the form
attached hereto as Schedule A:

  a)   The Corporation shall pay to the Executive, immediately following the
Date of Termination, if not already paid, the Executive’s Salary owing at the
Date of Termination;

 



--------------------------------------------------------------------------------



 



  b)   The Corporation shall pay to the Executive forthwith following the Date
of Termination, a lump sum payment equivalent (less deduction for income taxes
and other required deductions) to nine (9) month’s Salary.     c)   The
Executive shall continue to receive health benefits for a period of nine
(9) months following the Date of Termination, to the extent the Corporation is
permitted by the terms of the relevant benefit plan(s) to provide such health
benefits and, to the extent the Corporation is not so permitted, the Corporation
shall make a payment equal to the cost to the Corporation of such benefits for
said period;     d)   The Corporation shall reimburse expenses incurred by the
Executive on or prior to the Date of Termination for which the Executive would
be entitled to reimbursement but for the termination of his employment
hereunder; and     e)   The Executive is not obligated to mitigate his damages
or to seek alternative employment. The payments refereed to in section 8.2
(b) shall not be reduced if the Executive obtains alternate employment following
termination.

8.4   In the event the Executive is terminated by the Corporation without Just
Cause within twelve (12) months following a Change of Control or the Executive
terminates his employment for Good Reason within twelve (12) months following a
Change of Control, then in either case, in addition to receiving the payments
and benefits referred to in section 8.3, conditional on the Executive providing
a full and final release to the Corporation in the form attached hereto as
Schedule A, the vesting of the Executive’s stock options shall accelerate, to
the extent required, such that effective upon the Date of Termination at least
50% of the options previously granted to the Executive shall become fully
vested.   8.5   The Executive acknowledges and agrees that the provisions of
this section 8 are in satisfaction of and substitution for any and all statutory
and common law rights, including without limitation, any right to reasonable
notice of termination.

9   Resignation as a Director and Officer

     On the Executive ceasing to be an employee of the Corporation for any
reason, the Executive shall forthwith resign as a director and officer of the
Corporation and all of its Affiliates (unless such position is established
through a shareholder agreement or other contractual right).

10   Non-Competition and Non-Solicitation   10.1   The Executive shall not,
during his employment and for the period ending twelve (12) months after the
Date of Termination, directly or indirectly in any manner

 



--------------------------------------------------------------------------------



 



    whatsoever including either individually, or in partnership, jointly or in
conjunction with any other person, or as principal, agent, owner, consultant,
contractor, executive, officer, director, advisor or shareholder:

  a)   be engaged in any Competing Entity (as defined in section 10.4 below);  
  b)   have any financial or other interest (including an interest by way of
royalty or compensation arrangements) in or in respect of the business of any
Competing Entity; or     c)   advise, render or provide services to, lend money
to or guarantee the debts or obligations of any Competing Entity

in any province of Canada or any state of the United States,

10.2   The Executive shall not, during his employment and for the period ending
twelve (12) months after the Date of Termination, directly or indirectly induce
or solicit or attempt to induce any employee of the Corporation or any of its
Affiliates as of the date of Termination to leave his or her employment;   10.3
  Nothing in this Agreement shall prevent the Executive from owning not more
than 5% of any class of securities of an entity, the securities of which are
listed on a recognized stock exchange or traded in the over the counter market
in Canada, which carries on a business which is the same as or which competes
with the business of the Corporation or any of its Affiliates;   10.4   For the
purposes of this Agreement, a Competing Entity are defined as Microsoft, the
Star Office Division of Sun Microsystems, Adobe, Macromedia, Quark, Intervideo,
Pinnacle Systems, Sonic Solutions, Autodesk, the Lotus Division of IBM, ULEAD,
Sigmaflow, or ACD Systems or any of their successors, and, on notice to the
Executive, other entities that the Corporation may add to this definition, from
time to time before termination of the Executive’s employment, acting in good
faith after consultation with the Executive, whose business consists of
developing or marketing word processing, spreadsheet, presentation, process
management, flowcharting, digital imaging or graphics software which the
Corporation determines is in competition with its business.

11   Confidentiality   11.1   The Executive agrees that all Confidential
Information is the property of the Corporation or its Affiliates and that he
shall keep the Confidential Information secret and confidential and shall not
use (other than in connection with his employment with the Corporation or any of
its Affiliates) or disclose to any person, directly or indirectly, any
Confidential Information at any time hereafter, provided, however, that nothing
in this section shall preclude the Executive from disclosing or using
Confidential Information if:

 



--------------------------------------------------------------------------------



 



  a)   the Confidential Information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;
    b)   disclosure is required to be made by any law, regulation, governmental
body, or authority or by court order; or     c)   disclosure is made to a court
or other governmental regulatory or arbitral body which is determining the
rights of the parties under this Agreement;

11.2   The Executive acknowledges and agrees to return to the Corporation or
destroy upon the Corporation’s request, upon the termination of his employment
under this Agreement, all records, books, samples, paper, notes or other
documents or assets belonging to the Corporation or any Affiliate or relating to
their business and to return or destroy upon the Corporation’s request, any
written Confidential Information;   11.3   The Executive further acknowledges
and agrees that the obligations under this section 11 shall exist and continue
in full force and effect notwithstanding any breach or repudiation, or alleged
breach or repudiation, of or termination of this Agreement by the Corporation;  
11.4   For greater certainty, the Corporation acknowledges that this section 11
is not intended to apply to the skill, expertise, know-how and experience of the
Executive gained in the performance of his employment or with respect to any
skill, expertise, know-how and experience the Executive obtained prior to or
outside his employment or directorship duties with the Corporation.   12  
Intellectual Property

     The Executive hereby assigns the Corporation his entire right, title and
interest in any invention, work or formula, whether patentable or not or
copyrightable or not, which is conceived or made solely by the Executive or
jointly by the Executive and any other person or persons during the Executive’s
employment and which relates in any manner to the Business, research or other
activities of the Corporation or which results from any task assigned to or
performed by the Executive on behalf of the Corporation. The Executive covenants
and agrees that (i) he shall promptly disclose to the Corporation any invention
or work covered by this paragraph, (ii) if requested by the Corporation, he
shall promptly execute a specific assignment of title to the Corporation for
such invention or work, and (iii) he shall take all reasonable actions necessary
to assist the Corporation, at the Corporation’s expense, to secure patent or
copyright protection in the United States, Canada and in foreign countries.

13   Remedies

     The Executive acknowledges that a breach or threatened breach by the
Executive of any provision of any of sections 10, 11 or 12 of this Agreement
shall result in the Corporation and/or its Affiliates suffering irreparable harm
which cannot be

 



--------------------------------------------------------------------------------



 



calculated or fully or adequately compensated by the recovery of damages alone.
Accordingly, the Executive agrees that the Corporation and/or its Affiliates
shall be entitled to (and the Executive shall not argue or take a position that
the Corporation or any Affiliate shall not suffer irreparable harm) interim,
interlocutory and permanent injunctive relief, specific performance and other
equitable remedies, in addition to any other relief to which the Corporation
and/or its Affiliates may become entitled.

14   Notice

     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be given by facsimile or other means of
electronic communication or by delivery by hand as hereinafter provided. Any
such notice or other communication, if mailed by registered mail, shall be
deemed to have been received on the day such mail is delivered by the post
office, or if sent by facsimile or other means of electronic communication,
shall be deemed to have been received on the business day following the sending,
or if delivered by hand shall be deemed to have been received at the time it is
delivered to the applicable address noted below either to the individual
designated below or to an individual at such address having apparent authority
to accept deliveries on behalf of the addressee. Notice of change of address
shall also be governed by this section. In the event of a general discontinuance
of postal service due to strike, lock-out or otherwise, notices or other
communications shall be delivered by hand or sent by facsimile or other means of
electronic communication and shall be deemed to have been received in accordance
with this section. Notices and other communications shall be addressed as
follows:
if to the Executive:
Patrick Morley
80 Lexington Road
Lincoln, MA 01773
if to the Corporation:
Corel Inc. c/o Corel Corporation
1600 Carling Avenue
Ottawa, Ontario K1Z 8R7
Attention: General Counsel
Telecopier No: (613) 725-2691

15   Assignment

     This Agreement shall be assignable by the Corporation but shall not be
assignable by the Executive.

16   Invalidity of Provisions

     Each of the provisions contained in this Agreement is distinct and
severable and a declaration of invalidity or unenforceability of any such
provision by a

 



--------------------------------------------------------------------------------



 



court of competent jurisdiction shall not affect the validity or enforceability
of any other provision hereof.

17   Entire Agreement

     This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter of this Agreement. There are no warranties,
representations or agreements between the parties in connection with the subject
matter of this Agreement except as specifically set forth or referred to in this
Agreement. No reliance is placed on any representation, opinion, advice or
assertion of fact made by the Corporation or its directors, officers and agents
to the Executive, except to the extent that the same has been reduced to writing
and included as a term of this Agreement. Accordingly, there shall be no
liability, either in tort or in contract, assessed in relation to any such
representation, opinion, advice or assertion of fact, except to the extent
aforesaid.

18   Waiver, Amendment

     Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision nor shall any waiver of any provision of this
Agreement constitute a continuing waiver unless otherwise expressly provided.

19   Currency

     Except as expressly provided in this Agreement, all amounts in this
Agreement are stated and shall be paid in United States currency.

20   Governing Law

     This Agreement shall be governed by and construed in accordance with the
laws of Ontario.

21   Severability and Judicial Modification

     If any provision of this Agreement is held by a court or arbitration panel
of competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration

 



--------------------------------------------------------------------------------



 



panel shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

22   Counterparts

     This Agreement may be signed in counterparts and each of such counterparts
shall constitute an original document and such counterparts, taken together,
shall constitute one and the same instrument. Counterpart signature pages may be
delivered by facsimile.

23   Acknowledgement

Each of the Corporation and the Executive acknowledges that:

  a)   he or it has had sufficient time to review and consider this Agreement
thoroughly;     b)   he or it has read and understands the terms of this
Agreement and his or its obligations hereunder;     c)   he or it was afforded
the opportunity to retain independent legal advice concerning the interpretation
and effect of this Agreement; and     d)   this Agreement is entered into
voluntarily and without any pressure.

     IN WITNESS WHEREOF the parties have executed this Agreement as of the date
first written above.

             
SIGNED, SEALED & DELIVERED
    )     For: Corel Inc.
 
           
in the presence of
    )     -s- David Dobson [y30465y3046502.gif]
 
    )     David Dobson
 
           
-s- Chris DiFrancesco [y30465y3046501.gif]
           
Witness
    )     For: Executive
 
           
 
          -s- Patrick Morley [y30465y3046503.gif]
 
    )     Patrick Morley
Chris DiFrancesco
           
Witness Name (Printed)
           

 